OPINION
BYERS, Judge.
The State appeals from the trial court’s order suppressing evidence obtained under a search warrant. The trial judge issued the suppression order after the State refused to produce the informant for an in camera inspection.
We vacate the suppression order and remand this action.
The issue before the trial court was whether the information contained in the *326affidavit was sufficient to establish reliability. The defendant filed a pre-trial motion attacking the reliability of the affidavit. He does not challenge the existence of the informant nor does he allege the information to be fraudulent or falsely made.
When an attack is made upon the deficiency in the affidavit, on the basis of a failure to allege sufficient facts upon which the reliability of the informant is claimed, the trial court must decide the validity of the warrant upon its face, without resort to extrinsic evidence to supply the deficiencies. Gallimore v. State, 173 Tenn. 178, 116 S.W.2d 1001 (1988); Owens v. State, 217 Tenn. 544, 399 S.W.2d 507 (1965); Anderson v. State, 512 S.W.2d 665 (Tenn.Cr.App.1974).
Unless the defendant alleges fraud in the procurement of the warrant or the absence of an informant as set out in the affidavit, the trial court is not entitled to a production of the informant. State v. Little, 560 S.W.2d 403 (Tenn.1978).
The judgment of the trial court is reversed and this case is remanded to the trial court for a consideration of the sufficiency of the search warrant on the basis of Aguilar v. Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723 (1964); Spinelli v. United States, 393 U.S. 410, 89 S.Ct. 584, 21 L.Ed.2d 637 (1969).
WALKER, P. J., and DWYER, J., concur.